Citation Nr: 0413854	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had recognized service from September 1941 to 
April 1942 and from December 1945 to February 1946.  The 
veteran died in August 1971.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant was originally denied service connection for 
cause of the veteran's death in June 1978.  She has attempted 
to reopen her claim on several occasions and has been denied 
by means of July 1990, January 1997 and April 1998 rating 
actions.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The appellant submitted her claim to reopen in November 
2000.  The RO found no new and material evidence to reopen 
the claim in a July 2002 rating decision.  

3.  The medical evidence does not show that the veteran's 
cerebral apoplexy began during or within one year of service, 
nor is there competent evidence of a nexus between cerebral 
apoplexy and any incident of service.




CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

2.  A disability incurred in service did not cause or 
contribute to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R.          
§§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a July 2002 RO decision and notice letter 
thereof, as well as a June 2003 statement of the case, the RO 
provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate her claim.  Additionally, in August 2003, the RO 
sent the appellant a letter, explaining the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the appellant to identify and/or 
secure evidence as well as informed her of the type of 
evidence she needed to submit in order to reopen her claim.  
Furthermore, the June 2003 statement of the case includes the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Notwithstanding, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in November 2000, the amended 
regulations are not for application.

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, and 
adjudication of the appeal to reopen the claim of service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The U.S. Court of Appeals for Veterans Claims indicated that 
the newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
(overruled on other grounds); see also Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The appellant was originally denied service connection for 
cause of the veteran's death in June 1978 because the 
evidence of record, the veteran's death certificate, did not 
provide a nexus to service.  The appellant was also denied 
service connection for cause of the veteran's death in July 
1990 because there was no nexus to service; the evidence 
included the veteran's death certificate and available 
service records.  A January 1997 rating decision again found 
that the evidence of record did not relate the veteran's 
cerebral apoplexy to service.  The evidence of record 
included the aforementioned, statements from Dr. Ricafort, 
Dr. Hidalgo and Dr. Rosa and statements from friends who had 
served with the veteran.  The statements from the physicians 
and the veteran's friends attested to the veteran suffering 
from PTB, mitral insufficiency, hypertension, malaria, 
anemia, edema and hypoproteinemia, none of which were 
conditions listed on the death certificate.  IN an attempt to 
reopen her claim, the appellant submitted affidavits from Dr. 
Hidalgo and Dr. Roa.  An April 1998 rating decision the RO 
held that these statements, from the children of the 
veteran's treating physicians, asserting that their fathers' 
records had been destroyed by typhoons were not new and 
material.  Although the appellant was notified of these 
decisions, and of her procedural and appellate rights, she 
did not present a notice of disagreement with respect to any 
of them.  Accordingly, these decisions are final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

In March 2000 the appellant submitted additional evidence to 
reopen her claim for service connection for cause of the 
veteran's death.  This evidence included copies of previously 
submitted medical certificates from Dr. Ricafort, Dr. Hidalgo 
and Dr. Roa, copies of affidavits from friends in service, 
statement from the appellant and medical certificate from Dr. 
Escuadra.  The September 2001 statement from Dr. Escuadra 
asserted that the cerebral apoplexy "was directly caused by 
cerebral malaria which most probably have to the diseased 
arteries of the brain."  In a July 2002 rating decisions the 
RO held that new and material evidence had not been submitted 
because, during his lifetime, the veteran had been denied 
service connection for malaria.

However, the appellant also submitted an October 2002 
statement from Dr. Antonio.  This statement reported that "I 
can only say in his favor that it is possible  that he 
acquired hypertension while in the military service."  The 
physician concluded with the assertion that cerebral apoplexy 
is one of the complications of hypertension.  Accordingly, 
the record now contains additional medical evidence asserting 
that the veteran's period of service could have caused him to 
become hypertensive, which resulted in cerebral apoplexy.  
The Board finds that this evidence presents a more complete 
picture of the circumstances surrounding the origin of the 
veteran's cerebral apoplexy and, therefore, it is significant 
enough that it must be considered to fairly decide the merits 
of the claim.  The Federal Circuit has held that new and 
material evidence does not have be of such weight as to 
change the outcome of the prior decision.  Hodge, supra.  
Thus, the Board concludes that new and material evidence has 
been submitted sufficient to reopen the claim of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.156(a).

Turning next to the merits of the claim, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
While the record now shows that "it is possible that he 
acquired hypertension while in the military service" and 
that cerebral apoplexy is one of the complications of 
hypertension, his eventual fatal cerebral apoplexy was 
approximately twenty-five years after his separation from 
service and the record remains devoid of competent evidence 
of a causal relationship between any post-service 
hypertension leading to fatal cerebral apoplexy and service.  
Moreover, it is a basic principle in the adjudication of 
service connection claims that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  See also 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  Accordingly, the Board finds 
that Dr. Antonio's review of the record and resulting 
speculation on the cause of death is too speculative to 
warrant a grant of service connection for cause of the 
veteran's death. 

In conclusion, the medical evidence does not show that the 
veteran had a service incurred or aggravated condition which 
resulted fatal in cerebral apoplexy during or within one year 
of service, nor is there competent evidence of a nexus to 
service.  The Board finds that the record shows that the 
cause of the veteran's death was cerebral apoplexy and does 
not even specify that it was due to hypertension, service 
connection was not in effect for any disability during the 
veteran's lifetime, symptomatology associated with cerebral 
apoplexy was not present during or within one year of 
service, and the preponderance of the evidence is against a 
nexus between either disease and any incident of service.

The Board has considered the appellant's contentions 
regarding the cause of the veteran's death but, as a lay 
person, she is not capable of providing an opinion regarding 
medical causation and any such statements are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board also finds that any additional development, to 
include a medical opinion, is not warranted based on the 
facts of this case.  To request a medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show cerebral apoplexy, 
or a diagnosis of hypertension; a denial of service 
connection of recurrent malaria with secondary anemia, 
hyprotenemia and endemia, and the absence of medical findings 
of hypertension or cerebral apoplexy until many years after 
service.  Moreover, as noted above, there is no indication of 
any additional relevant evidence that has not been obtained.  
Under these circumstances, any opinion on whether a 
disability is linked to service would obviously be 
speculative. Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical 
opinion.  38 U.S.C. § 5103A(d)).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).





ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the veteran's death is 
reopened; the appeal is granted to this extent only.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



